Citation Nr: 0710817	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  94-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
August 1985.

The appellate issue was brought to the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for herpes, assigning a 
noncompensable disability rating.

This claim was before the Board in November 2001, at which 
time it was remanded for additional evidentiary development.  
Development was undertaken and the case was returned to the 
Board for final appellate adjudication.

It must be noted that before and since the November 2001 
action by the Board, other issues have been brought by the 
veteran to the Board.  However, at the time the issue herein 
concerned was perfected on appeal, none of these other claims 
was appropriately before the Board for appellate 
consideration.

In a decision in August 2003, the Board denied entitlement to 
a compensable rating for the veteran's service-connected 
herpes.  

The veteran filed an appeal on the herein concerned issue 
with the United States Court for Veterans Appeals (the Court) 
(No. 04-0806).  On March 9, 2006, in a single judge decision, 
the Court vacated the Board decision of August 2003 and 
remanded the case for additional development.

In the interim, additional issues were independently 
perfected on appeal, and additional action has been rendered 
by the Board on those other issues, most recently in a 
decision in May 2006 (issued by a Veterans Law Judge other 
than the undersigned), some of which remain in a remanded 
status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In returning this case to the Board, the Court also addressed 
various aspects of purported deficiency in the development of 
the evidence pursuant to the earlier 2001 remand, 
specifically, that certain requirements in the Board's 2001 
remand had not been followed, and accordingly the veteran was 
entitled to another remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Court also noted that an examination was required during 
the period of active infection of the disability concerned, 
and that this had not taken place.  See Bowers v. Derwinski, 
2 Vet. App. 675 (1992). 

The veteran is hereby advised that his cooperation with the 
RO is necessary, and that there may be consequences of a 
failure to report for any scheduled examination without good 
cause, or failing to assist in providing any other evidence 
deemed necessary, pursuant to 38 C.F.R. § 3.655.

Since the prior Board decision in this case, additional 
clinical records have been introduced into the veteran's 
multiple-volume claims file, and are now of record.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the Veterans Claims Assistance 
Act of 2000 notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) mandate more extensive notice in claims 
for compensation, e.g., as to issues such as disability 
rating and effective date.  The Board is confident that the 
RO will address the matter of Dingess compliance on remand.

Pursuant to the Court's mandate, accordingly, the case is 
REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If he 
has additional 
evidence with regard 
to treatment or 
evaluations for his 
herpetic infection, 
particularly during 
active periods, 
including 
photographs, he 
should submit any 
such evidence, and 
VA should assist him 
as feasible.

2.  The veteran 
should then be 
scheduled for a 
medical examination 
by an appropriate 
medical doctor, if 
possible, when the 
service-connected 
disorder, herpes, is 
active.  The 
veteran's claims 
folder, to include 
this Remand, must be 
reviewed by the 
examiner prior to 
the evaluation of 
the veteran, and 
such review should 
be documented for 
the record.  

a.  The 
examiner 
should 
conduct 
all 
testing 
deemed 
necessar
y, and 
all 
clinical 
findings 
should 
be 
reported 
in 
detail.  
In 
conjunct
ion with 
the 
examinat
ion, the 
veteran 
should 
be asked 
to 
identify 
all 
affected 
areas 
and 
symptoma
tology 
in terms 
of 
frequenc
y, 
duration
, and 
extent 
of the 
symptoms
.  The 
number 
and 
location 
of skin 
growths 
and 
lesions 
should 
be 
noted.  
The 
shape, 
color, 
and 
extent, 
includin
g a 
descript
ion of 
the size 
on each 
exposed 
and non-
exposed 
affected 
area, 
for each 
of the 
herpetic 
lesion 
should 
also be 
noted, 
as well 
as the 
degree 
of 
disfigur
ement.


b.  The 
examiner 
should 
also 
note, 
any 
exudatio
n, 
itching, 
or 
exfoliat
ion 
shown, 
as well 
as the 
extent 
of the 
limitati
on of 
function 
of any 
affected 
body 
part.  
The 
examiner 
should 
record 
whether 
the 
veteran 
is 
currentl
y using 
medicati
on for 
any of 
his skin 
lesions 
and, if 
so, the 
extent 
to which 
each 
lesion 
is 
ameliora
ted 
thereby.  
In doing 
so, the 
examiner 
should 
provide 
a 
complete 
rational
e for 
any 
opinion 
expresse
d.

3.  The case should 
again then be 
reviewed by the RO, 
with consideration 
of whether a staged 
rating is 
appropriate, under 
Fenderson, supra.  
If the decision 
remains adverse to 
the veteran, he and 
his accredited 
representative 
should be furnished 
an SSOC concerning 
all pertinent 
evidence of record.  
Thereafter, the 
veteran and his 
representative 
should be given the 
requisite 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate 
consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


